United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mountain View, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 10-2298
Issued: May 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 13, 2010 appellant, through her representative, filed a timely appeal from
the April 12, 2010 merit decision of the Office of Workers’ Compensation Programs, which
affirmed the denial of her claim for compensation benefits. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
June 22, 2007.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In the prior appeal,2 the Board noted that the Office had accepted that the June 22, 2007
incident occurred as alleged.3 The question was whether this incident caused an injury. The
Board found that the August 20, 2007 opinion of Dr. R. Thomas Grotz, appellant’s orthopedic
surgeon, offered what appeared to be a rational explanation of how the accepted work incident
caused an injury or at least aggravated a preexisting cervical condition. As the record raised an
uncontroverted inference of causal relationship, the Board remanded the case for further
development of the medical evidence. The facts of this case as set out in the Board’s prior
decision are hereby incorporated by reference.
On August 6, 2009 Dr. Aubrey A. Swartz, an orthopedic surgeon and Office referral
physician, noted that there was no evidence of substantial injury when appellant turned to the
right to use the telephone on June 22, 2007. He stated that appellant was quite clear that her
commute -- from her home in Elk Grove, a suburb of Sacramento, to her job in San Francisco -was painful and irritating. “I do not find that the episode of reaching for the [tele]phone
triggered off the constellation of symptoms, findings and problems as represented by
[appellant].” Dr. Swartz found no aggravation of appellant’s preexisting cervical condition and
found that the episode was not related her work stoppage that date.
On October 22, 2009 the Office denied appellant’s claim for compensation benefits. It
found that the weight of the medical opinion evidence rested with Dr. Swartz. On April 12, 2010
an Office hearing representative affirmed.
LEGAL PRECEDENT
The Act provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.4 An employee seeking benefits under the Act
has the burden of proof to establish the essential elements of her claim. When an employee
claims that she sustained an injury in the performance of duty, she must submit sufficient
evidence to establish that she experienced a specific event, incident or exposure occurring at the
time, place and in the manner alleged. She must also establish that such event, incident or
exposure caused an injury.5
Causal relationship is a medical issue,6 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
2

Docket No. 08-1873 (issued January 29, 2009).

3

Appellant, a 47-year-old postal vision coordinator, filed a traumatic injury claim: “Sitting at desk developed
muscle spasm working at computer. Turned to the right to use the phone -- neck snapped pain in neck and right
arm.”
4

5 U.S.C. § 8102(a).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Mary J. Briggs, 37 ECAB 578 (1986).

2

opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,7 must be one of reasonable medical certainty,8
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.9
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.10
ANALYSIS
The Board finds a conflict of medical opinion between appellant’s orthopedic surgeon,
Dr. Grotz, and the Office referral physician, Dr. Swartz. Dr. Grotz found that appellant stretched
a local nerve in the course of her employment on June 22, 2007 when she rotated her head,
probably in the context of muscle spasm, further tempting the nerve. He explained that appellant
had severe and multiple disc protrusions, extrusions and areas of extremely tight clearance of
neural foramina. When appellant rotated her head on her neck, she heard a pop and felt searing
pain in her neck radiating to the right greater than the left shoulder and distally. She had aching,
burning and stabbing pain over the C6 distribution proximally involving the median and ulnar
nerve distributions distally.
Dr. Swartz disagreed. He found no evidence of substantial injury and he noted that
appellant was also implicating her commute. Dr. Swartz did not believe that reaching for the
telephone on June 22, 2007 triggered the constellation of symptoms, findings and problems
described by appellant. He concluded that there was no aggravation of a preexisting cervical
condition and stated that he did not believe the incident caused her work stoppage that date.
Appellant’s physician and the Office referral physician presented entirely different
opinions on whether appellant sustained an injury on June 22, 2007 when, while sitting at a desk,
she turned to the right to use the telephone, her neck snapped and she felt pain in her neck and
right arm. If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.11 When there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict. When such disagreements arise, the Act requires the Office to appoint a third
physician, an impartial medical specialist or referee, to resolve the conflict. The Board will set
7

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

8

See Morris Scanlon, 11 ECAB 384, 385 (1960).

9

See William E. Enright, 31 ECAB 426, 430 (1980).

10

5 U.S.C. § 8123(a).

11

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

3

aside the Office’s April 12, 2010 decision and remand the case for the Office to obtain a
reasoned opinion from an impartial medical specialist. After such further development as may
be necessary, the Office shall issue an appropriate final decision on appellant’s claim for
compensation benefits.
CONCLUSION
The Board finds that this case is not in posture for decision. A conflict in medical
opinion warrants referral to an impartial medical specialist.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: May 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

